               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                CIVIL CASE NO. 1:20-cv-00354-MR-WCM

UNITED STATES OF AMERICA,         )
                                  )
           Plaintiff,             )
                                  )
vs.                               )                 DEFAULT JUDGMENT
                                  )
APPROXIMATELY $22,383.00 IN       )
U.S. CURRENCY seized from         )
Andre Nicholas Cortes on or about )
June 4, 2020, in Buncombe         )
County, North Carolina,           )
                                  )
           Defendant.             )
______________________________


      THIS MATTER is before the Court on the Government’s Motion for

Default Judgment [Doc. 8].

      Pursuant to Fed. R. Civ. P. 55(b)(2), the Government requests that the

Court enter a Default Judgment of Forfeiture with respect to the $22,383.00

in United States Currency (“the Defendant Currency”) identified in the

Complaint.

                           FACTUAL BACKGROUND

      The following is a recitation of the relevant, admitted1 facts.


1 Where, as here, an entry of default occurs, the defaulted party is deemed to have
admitted all well-pleaded allegations of fact in the complaint. See Ryan v. Homecomings


     Case 1:20-cv-00354-MR-WCM Document 10 Filed 06/15/21 Page 1 of 10
      In May 2020, Detective Hendricks with the Asheville Police

Department’s Drug Suppression Unit (“APD-DSU”) interviewed an individual

referred to herein as “CSI 1.”       [Doc. 1 at ¶ 7]. CSI 1 informed Detective

Hendricks that he/she could purchase illegal narcotics from an individual

known as “Dre.”        [Id. at ¶ 8].     Detective Hendricks showed CSI 1 a

photograph of an individual named Andre Nicholas Cortes.                  [Id. at ¶ 9].

CSI 1 confirmed that Mr. Cortes is “Dre.”         [Id.].

      Mr. Cortes lives at the Canterbury Apartments in Asheville, NC.                [Id.

at ¶ 10]. He obtains illegal narcotics from south Florida and supplies them

to CSI 1.    [Id. at ¶ 11].    Mr. Cortes utilizes rental cars as his means of

transportation.    [Id. at ¶ 12]. He uses a white female known as “Gwen” to

serve as a “runner” to assist him in conducting his illegal transactions.            [Id.

at   ¶    13].         CSI     1    confirmed      that    an     individual    named

Gwendolyn Rose Welborne is “Gwen.”                 [Id. at ¶ 14].      Ms. Welborne

operates a red Nissan Maxima and works at the Rodeway Inn on Brevard

Road. [Id. at ¶ 15].

      On May 29, 2020, Detective Hendricks and Agent R. Genther with the

North Carolina State Bureau of Investigation (“NCBSI”) conducted


Fin. Network, 253 F.3d 778, 780 (4th Cir. 2011); see also Fed. R. Civ. P. 8(b)(6) (“An
allegation—other than one relating to the amount of damages—is admitted if a responsive
pleading is required and the allegation is not denied”). Thus, the factual allegations in
the Government’s Verified Complaint [Doc. 1] are deemed admitted as true.

                                           2
     Case 1:20-cv-00354-MR-WCM Document 10 Filed 06/15/21 Page 2 of 10
surveillance near Mr. Cortes’s address at Canterbury Heights.        [Id. at ¶ 16].

Detective Hendricks observed a grey Ford Fusion in the parking lot that was

rented under the name of Pamela Brock Jones.          [Id. at ¶ 17]. Mr. Cortes

has used the name “Brock” during multiple arrests and incidents with law

enforcement. [Id.].

      On June 4, 2020, detectives with APD, NCBSI, the Drug Enforcement

Administration (“DEA”), and the Buncombe County Sheriff’s Office (“BSCO”)

utilized CSI 1 to conduct a controlled purchase of illegal narcotics from Mr.

Cortes.   [Id. at ¶ 18].    On June 4, 2020 at approximately 7:47 p.m.,

CSI 1 purchased illegal narcotics from Mr. Cortes’s runner, Ms. Welborne,

using $9,425.00 in buy money that law enforcement provided.          [Id. at ¶ 19].

At approximately 8:19 p.m. Detective Josh Harris observed Mr. Cortes and

a female later identified as Aryana Cortes exit the residence at 4 Beri Circle

and enter the grey Ford Fusion referenced above.        [Id. at ¶ 20].

      At approximately 8:20 p.m., BCSO Deputy Warren conducted a traffic

stop of Ms. Welborne for speeding and failing to stop at a stop sign.       [Id. at

¶ 21]. Ms. Welborne consented to a search of her vehicle.           [Id. at ¶ 22].

During the search, Deputy Warren located 225 Oxycodone HCL 30 mg pills

in a clear plastic bag inside of a blue purse.   [Id. at ¶ 23].   Deputy Warren

also located $2,900 in U.S. Currency inside a green purse in the vehicle that


                                       3
    Case 1:20-cv-00354-MR-WCM Document 10 Filed 06/15/21 Page 3 of 10
matched the buy money that law enforcement provided to CSI 1 to purchase

Oxycodone from Mr. Cortes.        [Id. at ¶ 24].

      Ms. Welborne voluntarily agreed to speak with detectives about the

events leading up to the traffic stop.        [Id. at ¶ 25]. Ms. Welborne stated

that she just purchased the Oxycodone pills that were in the vehicle from

“Dre,” and confirmed that “Dre” lives at Canterbury Heights.      [Id. at ¶ 26].

      At approximately 8:28 p.m. on June 4, 2020, Deputy Nathan Ball

conducted a traffic stop of Mr. Cortes for failing to stop at a stop sign and

speeding. [Id. at ¶ 27]. During the traffic stop, Deputy Ball learned that

Mr. Cortes had a suspended driver’s license.          [Id.]. While speaking with

Mr. Cortes and a female in the vehicle, identified as Aryana Cortes, Deputy

Ball noticed the odor of marijuana emitting from inside of the vehicle.    [Id. at

¶ 28]. When asked about the odor of marijuana, Mr. Cortes stated that he

had a small amount of marijuana in the center console of the vehicle.         [Id.

at ¶ 29]. One marijuana cigarette was seized in the vehicle weighing 1.2

grams and another marijuana cigarette weighing 2.5 grams was in Aryana

Cortes’s purse. [Id. at ¶ 30]. Additionally, $332.00 in U.S. Currency was

seized from Mr. Cortes.      [Id. at ¶ 31].

      During the traffic stop, Mr. Cortes voluntarily agreed to speak to the

officers.   [Id. at ¶ 32].    Detective Hendricks arrived at the scene and


                                          4
     Case 1:20-cv-00354-MR-WCM Document 10 Filed 06/15/21 Page 4 of 10
advised Mr. Cortes of the recent traffic stop of Ms. Welborne and what the

officers had found.       [Id. at ¶ 33]. Detective Hendricks advised Mr. Cortes

that he would be seeking a search warrant to search Mr. Cortes’s residence.

[Id. at ¶ 34]. Detective Hendricks asked Mr. Cortes if he had anything else

at the residence, and Mr. Cortes stated that he had a small amount of pills

there.    [Id.].    Mr. Cortes also confirmed that his home address was 4 Beri

Circle. [Id.]. Detective Hendricks asked what a small amount meant and

Mr. Cortes stated probably around 100.         [Id. at ¶ 35]. Mr. Cortes informed

the officers that he would take them to his house to retrieve the pills but he

would not consent to a search of the house because he did not want his

money to be seized.        [Id.]. Mr. Cortes stated that he only had $1,000 at his

house, but he would be broke if the money were seized.          [Id. at ¶ 36].    Mr.

Cortes was transported to the Buncombe County Detention Facility and

charged with, among other things, simple possession of marijuana.            [Id. at

¶ 37].

         On        June   4,    2020,     at    approximately      11:32         p.m.,

BCSO Deputy Joey Gorman executed a search warrant at Mr. Cortes’s

residence, located at 4 Beri Circle, Asheville, NC 28806.           [Id. at ¶ 38].

During the search of the residence, officers located $21,227.00 in

U.S. Currency in a plastic Nike bag in Mr. Cortes’s room.        [Id. at ¶ 39]. In


                                          5
     Case 1:20-cv-00354-MR-WCM Document 10 Filed 06/15/21 Page 5 of 10
this same bag, officers also found 100 dosage units of yellow pills identified

as Xanax and 4.1 grams of suspected marijuana.                 [Id.].   Additionally,

officers located 19.25 dosage units of suspected Xanax in a container in Mr.

Cortes’s bedroom. [Id. at ¶ 40]. While searching Mr. Cortes’s bedroom,

the officers also located a Steyr .40 caliber handgun and one AR 12 gauge

shotgun. [Id. at ¶ 41]. In the kitchen, officers located 75 Oxycodone HCL

30 mg pills in a cup in the cabinet.   [Id. at ¶ 42]. Additionally, officers found

a baggie of black rubber bands in the kitchen that were consistent with the

rubber bands used to organize the sums of U.S. Currency that were found in

Mr. Cortes’s bedroom.     [Id. at ¶ 43].

      During a search of Susan Cortes’s bedroom—Mr. Cortes’s mother—

Detective Hendricks located 5.9 grams of suspected marijuana in a clear

plastic bag in a dresser drawer.           [Id. at ¶ 44].    In this same drawer,

Detective Hendricks located $1,156 in U.S. Currency that was organized with

the same rubber bands as the U.S. Currency found inside Mr. Cortes’s room.

[Id.]. Additionally, officers located 1.75 dosage units of Xanax on a top of a

dresser in Susan Cortes’s bedroom.             [Id.].

      After   finishing   the   search,        Detective   Hendricks    spoke   with

Susan Cortes. Susan Cortes stated that the $1,156 in U.S. Currency was

her rent money.    [Id. at ¶ 45]. Detective Hendricks advised Susan Cortes


                                           6
     Case 1:20-cv-00354-MR-WCM Document 10 Filed 06/15/21 Page 6 of 10
that the currency was packaged in the same manner as the currency located

in Mr. Cortes’s room.      [Id.].   Susan Cortes then indicated that all of the

currency was hers.      [Id.]. Detective Hendricks asked Susan Cortes if the

100 Xanax pills in Mr. Cortes’s room also belonged to her.          [Id. at ¶ 46].

Susan Cortes denied that the pills with hers.        [Id.].    Susan Cortes then

recanted and denied that any of the U.S. Currency belonged to her.         [Id. at

¶ 47].

         On June 16, 2020, a trained and certified narcotics K-9 positively

alerted to the Defendant Currency.

                        PROCEDURAL BACKGROUND

         On November 30, 2020, the Government filed a Verified Complaint for

Forfeiture in Rem, alleging that the Defendant Currency seized from Mr.

Cortes on or about June 4, 2020, is subject to civil forfeiture under 21 U.S.C.

§ 881(a)(6).     [Doc. 1]. On December 1, 2020, the Clerk issued a Warrant

of Arrest in Rem for the Defendant Currency.       [Doc. 2].

         After the Government filed its Complaint, and in accordance with Rule

G(4)(b) of the Supplemental Rules for Admiralty or Maritime Claims and

Asset Forfeiture Actions, the Government provided direct notice of this action

to known potential claimants.         Specifically, on December 14, 2020, the

Government mailed notice and a copy of the Complaint to Andre Nicholas


                                          7
     Case 1:20-cv-00354-MR-WCM Document 10 Filed 06/15/21 Page 7 of 10
Cortes and Susan Cortes.        [See Declaration of Direct Notice, Doc. 6-1].

Additionally, in accordance with Supplemental Rule G(4)(a), the Government

provided notice by publication as to all persons with potential claims to the

Defendant Currency by publishing notice via www.forfeiture.gov for 30

consecutive days, beginning on December 29, 2020.           [Doc. 4].

      During the pendency of this action, no individual or entity has made a

timely claim to the Defendant Currency.        On April 19, 2021, the Government

filed a motion for entry of Clerk’s default.    [Doc. 5]. On April 21, 2021, the

Clerk entered default.   [Doc. 7].

                                 DISCUSSION

      Pursuant to the Civil Asset Forfeiture Reform Act of 2000 (“CAFRA”),

the Government has the initial burden of establishing by a preponderance of

the evidence that the defendant property is subject to forfeiture.

18 U.S.C. § 983(c)(1). A complaint must “state sufficiently detailed facts to

support a reasonable belief that the government will be able to meet its

burden of proof at trial.” Fed. R. Civ. P. Supp. R. G(2)(f). The Government

may seek forfeiture of currency if it was used, or intended to be used in

exchange for a controlled substance, or represents proceeds of trafficking in

controlled substances, or was used or intended to be used to facilitate a




                                        8
     Case 1:20-cv-00354-MR-WCM Document 10 Filed 06/15/21 Page 8 of 10
violation of the Controlled Substances Act, 21 U.S.C. § 801 et seq.     See 21

U.S.C. § 881(a)(6).

     Based upon the allegations of the Government’s Verified Complaint—

which are deemed admitted as true—the Court finds that the Government

has satisfied its burden of showing that the Defendant Currency is subject to

forfeiture under 21 U.S.C. § 881(a)(6).   Additionally, the Court finds that the

Government has taken reasonable steps to provide notice to known potential

claimants, and the Government has otherwise complied with the notice

requirements set forth in Supplemental Rule G(4). No individual or entity

has timely filed a claim to the Defendant Currency. After careful review, the

Court finds that the Government has established that default judgment is

appropriate.

                                JUDGMENT

     IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that

the Government’s Motion for Default Judgment [Doc. 8] is hereby

GRANTED, and Judgment of Forfeiture is ENTERED in favor of the United

States against all persons and entities with respect to the $22,383.00 in

United States Currency identified in the Complaint.

     IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any

right, title, and interest of all persons to the Defendant Currency is hereby


                                      9
    Case 1:20-cv-00354-MR-WCM Document 10 Filed 06/15/21 Page 9 of 10
forfeited to the United States, and no other right, title, or interest shall exist

therein.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the

United States Marshal is hereby directed to dispose of the Defendant

Currency as provided by law.

      IT IS SO ORDERED.

                              Signed: June 15, 2021




                                          10
    Case 1:20-cv-00354-MR-WCM Document 10 Filed 06/15/21 Page 10 of 10
